Citation Nr: 1112463	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a separate evaluation based on neurological abnormalities associated with a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from June 1952 to September 1956.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In September 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In addition to remanding the claims listed above, in September 2010, it also granted a 20 percent evaluation for low back disability prior to August 9, 2008, and denied an evaluation greater than 20 percent since August 9, 2008.  The Board's decision with respect to those matters is final.  See 38 C.F.R. § 20.1100 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected low back disability is not associated with objective neurologic abnormalities.


CONCLUSION OF LAW

The criteria for a separate disability rating for neurologic abnormalities associated with the service-connected low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§3.310, 4.14 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The appellant has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the April 2006 letter.  Additional notice was sent in September 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded a VA examination regarding the question remaining on appeal in January 2011.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this appeal involves a remand by the Board to the agency of original jurisdiction (AOJ) for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the AOJ substantially complied with the Board's remand instructions by obtaining VA treatment records dated since February 2009, and by scheduling the Veteran for a VA neurological examination to ascertain whether there are any neurological deficits attributable to his service-connected back disability.  


II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38  U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt  remaining is resolved in favor of the Veteran.  38 C.F.R. §  4.3.

It is undisputed that neurologic symptoms associated with certain lumbar disorders may be separately rated.  However, the issues presented to the Board are whether there are neurologic symptoms and if present, whether such are related to the service-connected disease or injury.  Here, there is an interplay between 38 C.F.R. § 4.14 and 38 C.F.R. § 3.310.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In September 2006, the RO granted service connection and assigned an initial 10 percent rating for low back strain, pursuant to Diagnostic Code 5237, effective September 22, 2005.  A December 2008 rating decision subsequently granted a higher rating of 20 percent, effective August 9, 2008.  A September 2010 decision extended the 20 percent rating back to September 22, 2005.  

As noted above, the evaluation of the Veteran's low back disability is not at issue here, as it was previously decided by the Board.  Pertinent to the matter on appeal, the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  The Board also notes that the Veteran has separately rated right foot and left hip disabilities, which are not at issue here, but which may impact symptomatology of the lower extremities.  The Board's focus is on neurological impairment associated with the low back disability.  However, the Board is cognizant that it is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

Under Diagnostic Code 8520, paralysis of the sciatic nerve provides for an 80 percent rating where paralysis is complete, such that the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of knee is weakened or (very rarely) lost.  Regarding incomplete paralysis, where it is severe, with marked muscular atrophy, a 60 percent rating is available.  Where moderately severe, a 40 percent rating is available.  For moderate cases, a 20 percent rating is available.  And for mild incomplete paralysis, a 10 percent rating is available.  

As prior evaluations did not address the question of associated neurological abnormalities, the claim was remanded in September 2010 for a VA opinion on the matter.  An examination, including EMG testing, and an opinion were obtained in January 2011.  EMG testing showed that the right peroneal, tibial and sural nerve conduction studies were within normal limits.  Needle examination of the right leg and lumbar paraspinals was also unremarkable.  There was no atrophy in the lower extremities.  Sensory examination was decreased to vibration at the toes, bilaterally.  Motor strength was normal in the legs, but there was a tendency toward give-way weakness on all muscles tested on the right leg.  Reflexes were 1+ and symmetric at the knees and ankles.  The examiner concluded that there is no sign of radiculopathy or peripheral nerve injury to account for the Veteran's complaints.  

The Board accepts the January 2011 examiner's opinion as conclusive on the question of attribution of symptoms to the service-connected low back disability.  While testing demonstrated some neurological symptoms, and while the Veteran believes these symptoms are related to his low back, attribution of neurological symptoms to a specific etiology is not a simple matter that is capable of lay observation, but requires some medical knowledge.  The January 2011 examiner's opinion is the only competent and conclusive statement regarding attribution of symptoms, and the Board finds that it has great probative weight.  The examiner established that there was no sign of radiculopathy and that electrodiagnostic testing was normal.  Here, the appellant is competent and credible to report his symptoms; however, he lacks the competence to establish causation.  Far more probative is the reasoned and supported opinion of the VA examiner.  Since there is no probative evidence of radiculopathy, it necessarily follows that there was no causation or aggravation. 

In sum, the Veteran's service-connected low back disability is not manifested by associated neurological abnormalities.  See, 38 C.F.R. §§ 3.310, 4.14.  Moreover, this has been true throughout the period on appeal.


ORDER

A separate evaluation based on neurological abnormalities associated with low back disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


